Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamada et al. (Hereinafter “Yamada”) in the US patent Application Publication Number US 20090212804 A1.

Regarding claim 1, Yamada teaches a probe apparatus [10] in Figure 1 
for performing an electrical measurement by bringing a probe [12A] provided on a probe card [12] into contact with a substrate [W] (a wafer W (also called a slice or substrate)) placed on a placement table [11] (A probe apparatus having the needle trace transfer member when inspecting electrical characteristics of a target object by contacting the probes with the object; Paragraph [0001] Line 5-8; In FIG. 1, the probe apparatus 10 includes a movable wafer chuck 11 for mounting thereon a target object (semiconductor wafer) W, a probe card 12 arranged above the wafer chuck 11, an alignment mechanism 13 for aligning a plurality of probes 12A of the probe card 12 with the semiconductor wafer W mounted on the wafer chuck 1. Under the control of the control unit 14, the alignment mechanism 13 is driven to align the semiconductor wafer W mounted on the wafer chuck 11 and the probes 12A of the probe card 12. Subsequently, the electrical characteristics inspection of the semiconductor wafer W are conducted by bringing the probes 12A into electrical contact with electrode pads of the semiconductor wafer W corresponding to the probes 12A; Paragraph [0024] Line 3-18), the probe apparatus [10] comprising:
a transfer table [162C] provided with a needle mark transfer member [17] to which a needle mark [17A] of the probe [12A] is transferred (a sheet-like needle trace transfer member 17 is detachably attached to a top surface of the contact body 162C, and the needle traces 17A of the probes 12A are transferred to the needle trace transfer member 17; Paragraph [0038] Line 11-14) and configured to bring the probe [12A] into contact with the needle mark transfer member [17] (When the needle trace transfer member 17 is within a temperature range of the glass state, needle traces of the probes 12A are transferred to the top surface of the member for transferring needle traces 17, as can be seen from FIG. 2A; Paragraph [0027] Line 7-11), instead of bringing the probe [12A] into contact with the substrate [W] (The needle trace transfer member 17 is supported by a support body installed at the side of the wafer chuck 11 so as to be movable by the tip position detecting device 16, as illustrated in FIG. 1. The tip position detecting device 16 raises the needle trace transfer member 17 to a predetermined height during the alignment of the probes 12A, as described in FIG. 2A so that needle traces 17A are formed on the needle trace transfer member 17; Paragraph [0026] Line 4-11; Therefore the needle trace transfer member is raised to bring the probe into contact with the needle trace transfer member instead of bringing the probe into contact with the substrate); and
a mover [161+162] (an elevation mechanism 161 and a sensor mechanism 162 in Figure 1-4 altogether function as a mover as it moves the devices) (As depicted in FIGS. 1 and 4, the tip position detecting device 16 having the needle trace transfer member 17 includes an elevation driving mechanism 161 such as an air cylinder or the like and a sensor mechanism 162 moved up and down by the elevation driving mechanism 161. In order to detect the tip positions of the probes 12A, the elevation driving mechanism 161 raises up the sensor mechanism 162 from the wait position to a height substantially equal to the top surface of the semiconductor wafer W supported on the wafer chuck 11; Paragraph [0037] Line 1-9) configured to move an arrangement position [Figure 2A] of at least one of the transfer table [162C] and the probe card [12] between a contact position (Figure 2A shows the contact position where the needle mark transfer member [17] is brought into contact with the probe [12A]) where the needle mark transfer member [17] is brought into contact with the probe [12A] (The tip position detecting device 16 raises the needle trace transfer member 17 to a predetermined height during the alignment of the probes 12A, as described in FIG. 2A so that needle traces 17A are formed on the needle trace transfer member 17; Paragraph [0026] Line 7-11) and a separation position (When the probes 12A become away from the needle trace transfer member 17 is the separation position as shown in Figure 2C, where the needle mark transfer member [17] is separated from the contact position) where the needle mark transfer member [17] is separated from the contact position (When the probes 12A become away from the needle trace transfer member 17, the needle traces 17A are formed on the needle trace transfer member 17 in correspondence to the arrangement of the probes 12A, and images of the needle traces 17A are picked up by the CCD camera 13A, as depicted in FIG. 2B. The image thus picked up makes it possible to obtain XY coordinates of the probes 12A. As illustrated in FIG. 2C, the needle traces 17A are eliminated by heating the needle trace transfer member 17 to a predetermined temperature; Paragraph [0026] Line 11-20),
wherein the needle mark transfer member [17] includes a polyimide resin (The needle trace transfer member 17 is made of a shape memory polymer; Paragraph [0027] Line 3-4; The shape memory polymer used in the needle trace transfer member 17 may be, e.g., polyurethane-based resin, polynorbornen-based resin, polyisoprene-based resin or the like; Paragraph [0028] Line 5-9).

Regarding claim 2, Yamada teaches a probe apparatus, wherein 
the polyimide resin included in the needle mark transfer member [17] has a thermo-plasticity (A thermoplastic, or thermos softening plastic, is a plastic polymer material that  Above its glass transition temperature and below its melting point, the physical properties of a thermoplastic change drastically without an associated phase change; https://en.wikipedia.org/wiki/Thermoplastic; 
The needle trace transfer member 17 is made of a shape memory polymer that is reversibly and rapidly transformed between a glass state with a high modulus elasticity and a rubber state with a low modulus elasticity near its glass transition temperature TG; Paragraph [0027] Line 3-7; The needle trace transfer member 17 has a thermos-plasticity as its glass transition temperature and below its melting point, the physical properties of a thermoplastic change drastically; Paragraph 54 also recites the characteristics of needle trace transfer member as thermos-plasticity), and 
the transfer table [162C] includes a heater [162D] (In FIG. 4, a heater 162D is provided in the contact body 162C; Paragraph [0039] Line 1-2) configured to heat the needle mark transfer member [17] to a temperature at which the polyimide resin is deformable accompanied by the contact with the probe [12A] (The heater 162D heats the needle trace transfer member 17 to a temperature higher than the glass transition temperature TG of the shape memory polymer, thereby eliminating the needle traces of the probes 12A; Paragraph [0039] Line 2-5; The needle trace transfer member 17 is heated by the heater 162D installed at the contact body 162C of the tip position detecting device 16 until the temperature thereof reaches a temperature higher than the glass transition temperature TG. In that state, the shape memory polymer changes rapidly from the glass state to the rubber state, and the needle traces 17A are eliminated in a short period of time, thereby recovering the flat surface; Paragraph [0054] Line 2-9).
Regarding claim 3, Yamada teaches a probe apparatus, wherein 
the heater [162 D] heats the needle mark transfer member [17] such that with respect to a peak temperature Tp at which a loss tangent (tan δ) of the polyimide resin peaks, a temperature t of the needle mark transfer member falls within a range of Tp<t≤Tp+5 oC (Since the needle traces are formed on the needle trace transfer member 17 in the glass state with a high modulus of elasticity, the shape of the needle traces 17A can be maintained as long as the glass state is maintained. If the needle trace transfer member 17 is heated to a temperature higher than or equal to the glass transition temperature TG and becomes within the temperature range of the rubber state with a low modulus of elasticity, the needle traces 17A are eliminated in a short period of time; Paragraph [0027] Line 11-18; As shown in FIG. 3, when the needle trace transfer member 17 is made of polyurethane-based resin as a shape memory polymer, the shape memory polymer is transformed reversibly and rapidly between a glass state and a rubber state within a temperature range of .+-.7.degree. C. of the glass transition temperature TG; Paragraph [0028] Line 10-15; the glass transition temperature TG is considered as the peak temperature Tp at which a loss tangent (high modulus of elasticity) peaks; From https://en.wikipedia.org/wiki/Elastic_modulus: An elastic modulus (also known as modulus of elasticity) is a quantity that measures an object or substance's resistance to being deformed elastically (i.e., non-permanently) when a stress is applied to it. The elastic modulus of an object is defined as the slope of its stress–strain curve in the elastic deformation region:[1] ).

Regarding claim 6, Yamada teaches a probe apparatus, wherein 
the polyimide resin has a characteristic in which the peak temperature Tp at which the loss tangent (tan δ) of the polyimide resin peaks falls within a range of Ts±10 °C with respect to a temperature Ts of the substrate [W] when the electrical measurement is performed using the probe [12A] (At this time, in the tip position detecting device 16, the needle trace transfer member 17 is heated by the heater 162D (see FIGS. 2 and 4) installed in the contact body 162C to a temperature close to the temperature of the wafer chuck 11 which is lower than the glass transition temperature TG by, e.g., about 15°C.; Paragraph [0046] Line 20-25; the peak temperature Tp at which the loss tangent (tan δ ) of the polyimide resin peaks falls within a range of Ts±10 °C).

Regarding claim 7, Yamada teaches a probe apparatus, wherein 
the temperature Ts of the substrate [W] is within a range of 15 °C to 35 °C (The glass transition temperature TG can be properly adjusted within a large temperature range by a unit of, e.g., 1.degree. C. For example, it is properly set between about 25 to 150.degree. C. based on an inspection temperature of a semiconductor wafer W.; Paragraph [0028] Line 1-3; the temperature of the wafer chuck 11 is lower than the glass transition temperature TG by, e.g., about 15.degree. C; Paragraph [0046] Line 24-25; the glass transition temperature range is 25 to 150 degree. And the wafer chuck temperature is lower than the transition temperature TG by 15 degree. Therefore the temperature Ts of the substrate is in the range 10 °C (25-15=10) to 135 °C (150-15). The range 15 °C to 35 °C is in between the range 10 °C to 135 °C).

Regarding claim 8, Yamada teaches a probe apparatus, wherein 
the polyimide resin has a characteristic in which the peak temperature Tp is adjusted to fall within a range of Ts±10 °C by adding a plasticizer (In addition, another polymer other than the shape memory polymer may be used as long as it is transformed Paragraph [0028] Line 10-15; a temperature range of .+-.7.degree. C. of the glass transition temperature TG is in the range of Ts±10 °C as the temperature of the wafer chuck 11 is lower than the glass transition temperature TG by, e.g., about 15.degree. C; Paragraph [0046] Line 24-25).

Regarding claim 9, Yamada teaches a probe apparatus, further comprising:
a camera [13A] (Further, as illustrated in FIG. 1, the alignment mechanism 13 includes an imaging unit (CCD camera) 13A and an alignment bridge 13B for supporting the CCD camera 13A; Paragraph [0035] Line 1-4) configured to capture an image of the needle mark [17A] transferred to the needle mark transfer member [17] and detect a position of the probe [12A] (When the probes 12A become away from the needle trace transfer member 17, the needle traces 17A are formed on the needle trace transfer member 17 in correspondence to the arrangement of the probes 12A, and images of the needle traces 17A are picked up by the CCD camera 13A, as depicted in FIG. 2B; Paragraph [0026] Line 11-16).

Regarding claim 10, Yamada teaches a method of inspecting a probe [12A] of a probe apparatus [10] in Figure 1 that performs an electrical measurement by bringing a probe [12A] provided on a probe card [12] into contact with a substrate [W] (a wafer W (also called a slice or substrate)) (A probe apparatus having the needle trace transfer member when Paragraph [0001] Line 5-8; In FIG. 1, the probe apparatus 10 includes a movable wafer chuck 11 for mounting thereon a target object (semiconductor wafer) W, a probe card 12 arranged above the wafer chuck 11, an alignment mechanism 13 for aligning a plurality of probes 12A of the probe card 12 with the semiconductor wafer W mounted on the wafer chuck 1. Under the control of the control unit 14, the alignment mechanism 13 is driven to align the semiconductor wafer W mounted on the wafer chuck 11 and the probes 12A of the probe card 12. Subsequently, the electrical characteristics inspection of the semiconductor wafer W are conducted by bringing the probes 12A into electrical contact with electrode pads of the semiconductor wafer W corresponding to the probes 12A; Paragraph [0024] Line 3-18), the method comprising:
transferring a needle mark [17A] of the probe [12A]  (a sheet-like needle trace transfer member 17 is detachably attached to a top surface of the contact body 162C, and the needle traces 17A of the probes 12A are transferred to the needle trace transfer member 17; Paragraph [0038] Line 11-14) by bringing the probe [12A] into contact with a needle mark transfer member [17]  (When the needle trace transfer member 17 is within a temperature range of the glass state, needle traces of the probes 12A are transferred to the top surface of the member for transferring needle traces 17, as can be seen from FIG. 2A; Paragraph [0027] Line 7-11) that includes a polyimide resin (The needle trace transfer member 17 is made of a shape memory polymer; Paragraph [0027] Line 3-4; The shape memory polymer used in the needle trace transfer member 17 may be, e.g., polyurethane-based resin, polynorbornen-based resin, polyisoprene-based resin or the like; Paragraph [0028] Line 5-9).

.
Regarding claim 11, Yamada teaches a method, further comprising:
heating the needle mark transfer member [17]to a temperature at which the polyimide resin is deformable accompanied by the contact with the probe [12A], prior to the transferring the needle mark [17A] (The heater 162D heats the needle trace transfer member 17 to a temperature higher than the glass transition temperature TG of the shape memory polymer, thereby eliminating the needle traces of the probes 12A; Paragraph [0039] Line 2-5; The needle trace transfer member 17 is heated by the heater 162D installed at the contact body 162C of the tip position detecting device 16 until the temperature thereof reaches a temperature higher than the glass transition temperature TG. In that state, the shape memory polymer changes rapidly from the glass state to the rubber state, and the needle traces 17A are eliminated in a short period of time, thereby recovering the flat surface; Paragraph [0054] Line 2-9), wherein
the polyimide resin included in the needle mark transfer member [17] has a thermo-plasticity (A thermoplastic, or thermos softening plastic, is a plastic polymer material that becomes pliable or moldable at a certain elevated temperature and solidifies upon cooling. Above its glass transition temperature and below its melting point, the physical properties of a thermoplastic change drastically without an associated phase change; https://en.wikipedia.org/wiki/Thermoplastic; 
The needle trace transfer member 17 is made of a shape memory polymer that is reversibly and rapidly transformed between a glass state with a high modulus elasticity and a rubber state with a low modulus elasticity near its glass transition temperature TG; Paragraph [0027] Line 3-7; The needle trace transfer member 17 has a thermos-plasticity as its glass transition temperature and below its melting point, the physical properties of a thermoplastic .

Regarding claim 12, Yamada teaches a method, wherein 
in the heating the needle mark transfer member [17], the needle mark transfer member [17] is heated such that a temperature t of the needle mark transfer member [17] falls within a range of Tp<t≤Tp+5 oC with respect to a peak temperature Tp at which a loss tangent (tan δ) of the polyimide resin peaks (Since the needle traces are formed on the needle trace transfer member 17 in the glass state with a high modulus of elasticity, the shape of the needle traces 17A can be maintained as long as the glass state is maintained. If the needle trace transfer member 17 is heated to a temperature higher than or equal to the glass transition temperature TG and becomes within the temperature range of the rubber state with a low modulus of elasticity, the needle traces 17A are eliminated in a short period of time; Paragraph [0027] Line 11-18; As shown in FIG. 3, when the needle trace transfer member 17 is made of polyurethane-based resin as a shape memory polymer, the shape memory polymer is transformed reversibly and rapidly between a glass state and a rubber state within a temperature range of .+-.7.degree. C. of the glass transition temperature TG; Paragraph [0028] Line 10-15; the glass transition temperature TG is considered as the peak temperature Tp at which a loss tangent (high modulus of elasticity) peaks; From https://en.wikipedia.org/wiki/Elastic_modulus: An elastic modulus (also known as modulus of elasticity) is a quantity that measures an object or substance's resistance to being deformed elastically (i.e., non-permanently) when a stress is applied to it. The elastic modulus of an object is defined as the slope of its stress–strain curve in the elastic deformation region:[1] ).
Regarding claim 15, Yamada teaches a method, wherein 
the polyimide resin has a characteristic in which the peak temperature Tp at which the loss tangent (tan δ) of the polyimide resin peaks falls within a range of Ts±10 °C with respect to a temperature Ts of the substrate [W] when the electrical measurement is performed using the probe [12A] (At this time, in the tip position detecting device 16, the needle trace transfer member 17 is heated by the heater 162D (see FIGS. 2 and 4) installed in the contact body 162C to a temperature close to the temperature of the wafer chuck 11 which is lower than the glass transition temperature TG by, e.g., about 15°C.; Paragraph [0046] Line 20-25; the peak temperature Tp at which the loss tangent (tan δ ) of the polyimide resin peaks falls within a range of Ts±10 °C).

Regarding claim 16, Yamada teaches a method, wherein 
the polyimide resin has a characteristic in which the peak temperature Tp is adjusted to fall within a range of Ts±10 °C by adding a plasticizer (In addition, another polymer (polymer is a plasticizer) other than the shape memory polymer may be used as long as it is transformed reversibly and rapidly between a glass state and a rubber state; Paragraph [0058] Line 13-15; As shown in FIG. 3, when the needle trace transfer member 17 is made of polyurethane-based resin as a shape memory polymer, the shape memory polymer is transformed reversibly and rapidly between a glass state and a rubber state within a temperature range of .+-.7.degree. C. of the glass transition temperature TG; Paragraph [0028] Line 10-15; a temperature range of .+-.7.degree. C. of the glass transition temperature TG is in the range of Ts±10 °C as the temperature of the wafer chuck 11 is lower than the glass transition temperature TG by, e.g., about 15.degree. C; Paragraph [0046] Line 24-25).
Regarding claim 17, Yamada teaches a method, further comprising:
capturing an image of the needle mark [17A] transferred to the needle mark transfer member [17] and detecting a position of the probe [12A] ( Further, as illustrated in FIG. 1, the alignment mechanism 13 includes an imaging unit (CCD camera) 13A and an alignment bridge 13B for supporting the CCD camera 13A; Paragraph [0035] Line 1-4; When the probes 12A become away from the needle trace transfer member 17, the needle traces 17A are formed on the needle trace transfer member 17 in correspondence to the arrangement of the probes 12A, and images of the needle traces 17A are picked up by the CCD camera 13A, as depicted in FIG. 2B; Paragraph [0026] Line 11-16).

Regarding claim 18, Yamada teaches a non-transitory computer-readable storage medium [14B] storing a computer program used in a probe apparatus [10] in Figure 1 (FIG. 1, the control unit 14 includes an operation unit 14A, a storage unit 14B, and the aforementioned image processing unit 14C. The probe apparatus 10 is controlled by various programs stored in the storage unit 14B. A program for performing the inspection including the alignment of the semiconductor wafer W and the probes is stored in the storage unit 14B.; Paragraph [0036] Line 1-7) for performing an electrical measurement by bringing a probe [12A] provided on a probe card [12] into contact with a substrate [W] (a wafer W (also called a slice or substrate)) placed on a placement table [11] (A probe apparatus having the needle trace transfer member when inspecting electrical characteristics of a target object by contacting the probes with the object; Paragraph [0001] Line 5-8), and causes a computer to perform a process of inspecting the probe [12A] (In FIG. 1, the probe apparatus 10 includes a movable wafer chuck 11 for mounting thereon a target object (semiconductor wafer) W, a probe Paragraph [0024] Line 3-18), the process comprising:
transferring a needle mark [17A] of the probe [12A]  (a sheet-like needle trace transfer member 17 is detachably attached to a top surface of the contact body 162C, and the needle traces 17A of the probes 12A are transferred to the needle trace transfer member 17; Paragraph [0038] Line 11-14) by bringing the probe [12A] into contact with a needle mark transfer member [17]  (When the needle trace transfer member 17 is within a temperature range of the glass state, needle traces of the probes 12A are transferred to the top surface of the member for transferring needle traces 17, as can be seen from FIG. 2A; Paragraph [0027] Line 7-11) that includes a polyimide resin (The needle trace transfer member 17 is made of a shape memory polymer; Paragraph [0027] Line 3-4; The shape memory polymer used in the needle trace transfer member 17 may be, e.g., polyurethane-based resin, polynorbornen-based resin, polyisoprene-based resin or the like; Paragraph [0028] Line 5-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada’804 A1 in view of Mori et al. (Hereinafter “Mori”) in the Us Patent Number US 5404111 A. 

Regarding claim 4, Yamada fails to teach a probe apparatus, wherein the transfer table includes a cooler configured to cool the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member after the contact with the probe.
Mori teaches a probe apparatus for examining electric characteristics of objects such as semiconductor wafers while contacting probes of the probe apparatus with electrode pads of each of the wafers (Column 1 Line 14-18), wherein
the transfer table includes a cooler [96] (a fan 96 as the cooler is arranged on the bottom of the test head 72 in Figure 11; Column 7 Line 53-54) configured to cool the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member after the contact with the probe (When down flow is created by clean air and N.sub.2 gas of low temperature, however, it can be prevented that temperatures of the semiconductor wafer and the probe card are raised. Cooled Column 7 Line 62-68 and Column 8 Line 1-2; Therefore by introducing a fan the needle mark transfer member can be cooled to the desired temperature). The purpose of doing so is to cool the needle mark transfer member, to reduce the temperature of the probe card, to prevent the probe card form heating, to prevent temperature of the semiconductor wafer and probe card.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yamada in view of Mori, because Mori teaches to include a cooler to cool the needle mark transfer member to a temperature cools the needle mark transfer member, reduces the temperature of the probe card, prevents the probe card form heating, prevents temperature of the semiconductor wafer and probe card (Column 7 Line 62-68 and Column 8 Line 1-2).


Regarding claim 5, Yamada teaches a probe apparatus, wherein 
the cooler cools the needle mark transfer member such that a temperature t' of the needle mark transfer member falls within a range of Tp-5 °C (As shown in FIG. 3, when the needle trace transfer member 17 is made of polyurethane-based resin as a shape memory polymer, the shape memory polymer is transformed reversibly and rapidly between a glass state and a rubber state within a temperature range of .+-.7.degree. C. of the glass transition temperature TG; Paragraph [0028] Line 10-15).

Regarding claim 13, Yamada fails to teach a method, further comprising: cooling the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member, after the transferring the needle mark.
Mori teaches a probe apparatus for examining electric characteristics of objects such as semiconductor wafers while contacting probes of the probe apparatus with electrode pads of each of the wafers (Column 1 Line 14-18), further comprising:
cooling the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member, after the transferring the needle mark (a fan 96 is arranged on the bottom of the test head 72 in Figure 11; Column 7 Line 53-54; When down flow is created by clean air and N.sub.2 gas of low temperature, however, it can be prevented that temperatures of the semiconductor wafer and the probe card are raised. Cooled gas is introduced (in directions A), in this case, through the supply nozzles 95 at the examining time. The gas thus introduced flows from the probing section of the probe apparatus into the test head and it is then exhausted outside from the bottom of the test head by the fan 96; Column 7 Line 62-68 and Column 8 Line 1-2; Therefore by introducing a fan the needle mark transfer member can be cooled to the desired temperature). The purpose of doing so is to cool the needle mark transfer member, to reduce the temperature of the probe card, to prevent the probe card form heating, to prevent temperature of the semiconductor wafer and probe card.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yamada in view of Mori, because Mori teaches to cool the needle mark transfer member to a temperature cools the needle mark transfer member, reduces the temperature of the probe card, prevents the probe card form heating, prevents  (Column 7 Line 62-68 and Column 8 Line 1-2).

Regarding claim 14, Yamada teaches a method, wherein 
in the cooling the needle mark transfer member [17], the needle mark transfer member [17] is cooled such that a temperature t' of the needle mark transfer member [17] falls within a range of Tp-5 °C (As shown in FIG. 3, when the needle trace transfer member 17 is made of polyurethane-based resin as a shape memory polymer, the shape memory polymer is transformed reversibly and rapidly between a glass state and a rubber state within a temperature range of .+-.7.degree. C. of the glass transition temperature TG; Paragraph [0028] Line 10-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Yamada et al. (US 20090251163 A1) discloses, “ALIGNMENT METHOD, TIP POSITION DETECTING DEVICE AND PROBE APPARATUS-First, a probe apparatus in accordance with the present embodiment will be described with reference to FIG. 1. The probe apparatus 10 of the present embodiment, as shown in FIG. 1, includes a movable wafer chuck 11 on which a semiconductor wafer W serving as an object to be inspected is mounted, a probe card 12 arranged above the wafer chuck 11, an alignment device 13 which implements an alignment of a plurality of probes 12A of the probe card 12 and the semiconductor wafer W mounted on the  However Yamada does not teach that a mover configured to move an arrangement position of at least one of the transfer table and the probe card between a contact position where the needle mark transfer member is brought into contact with the probe and a separation position where the needle mark transfer member is separated from the contact position”.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NASIMA MONSUR/Primary Examiner, Art Unit 2866